Case 6:20-cv-00156-CEM-GJK Document 22 Filed 04/09/20 Page 1 of 3 PageID 201




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    (Orlando Division)
                           Case Number: 6:20-CV-00156-CEM-GJK

    JOHN DEATHERAGE,

           Plaintiff,

    v.

    EXPERIAN INFORMATION
    SOLUTIONS, INC.,

           Defendant.

                        AGREED MOTION FOR SETTLEMENT
                     CONFERENCE BEFORE MAGISTRATE JUDGE

          Defendant, Experian Information Solutions, Inc. (“Experian”), respectfully

   requests an order referring this matter for a settlement conference before The Honorable

   Gregory J. Kelly, United States Magistrate Judge, or any other available Magistrate Judge

   in the Middle District of Florida, and states as follows.

          As set forth in the parties’ Case Management Report (ECF No. 19, p. 10), during

   their Case Management Conference, plaintiff, who is appearing in this action pro se, and

   Experian agreed to request a settlement conference before a United States Magistrate.

   While the parties agreed to a mediator and mediation deadline as required by the Court’s

   form Case Management Report, the parties agree that there is some possibility of early
Case 6:20-cv-00156-CEM-GJK Document 22 Filed 04/09/20 Page 2 of 3 PageID 202




   settlement with the skilled intervention of a Magistrate Judge.        Experian therefore

   respectfully requests an early settlement conference before a Magistrate Judge.1

          L.R. 3.01(g) certification. Pursuant to Local Rule 3.01(g), the parties’ conferred

   and all parties agree to the relief sought herein.

          WHEREFORE, Experian respectfully requests that the Court enter an Order

   authorizing Magistrate Judge Kelly (or another available Magistrate Judge) to conduct a

   settlement conference with the parties, at such time as the Magistrate Judge may determine.

                                                   /s/ Maria H. Ruiz
                                                   Maria H. Ruiz
                                                   Florida Bar No. 182923
                                                   KASOWITZ BENSON TORRES LLP
                                                   1441 Brickell Avenue, Suite 1420
                                                   Miami, FL 33131
                                                   Telephone: (786) 587-1044
                                                   Facsimile: (305) 675-2601

                                                   Attorney for Defendant
                                                   Experian Information Solutions, Inc.




   1
     Given travel restrictions and social distancing guidelines caused by the COVID-19
   pandemic, Experian respectfully requests that the settlement conference occur when in-
   person attendance is safe.
Case 6:20-cv-00156-CEM-GJK Document 22 Filed 04/09/20 Page 3 of 3 PageID 203




                                CERTIFICATE OF SERVICE

          I hereby certify that on April 9, 2020, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is
   being served on the Plaintiff via United States mail as set forth below.

    Mr. John Deatherage
    706 Palmer Street
    Orlando, FL 32801



                                                /s/ Maria H. Ruiz
                                                Maria H. Ruiz
                                                KASOWITZ BENSON TORRES LLP
                                                Attorney for Defendant
                                                Experian Information Solutions, Inc.
